FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TAMMY BERDEAUX,                                  No. 09-15533

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00554-JWS

  v.
                                                 MEMORANDUM *
SUSAN MANNING, Instructor for the
University of Wisconsin-Stout in her
official and individual capacity; NATHAN
KIRKMAN, Judicial Officer for
University of Wisconsin-Stout in his
official and individual capacity,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Tammy Berdeaux appeals pro se from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing for lack of jurisdiction her action arising from her participation in a

Masters in Education program through the University of Wisconsin-Stout. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Pebble Beach Co.

v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006), and we affirm.

      The district court properly dismissed the action because Berdeaux failed to

establish that the court had personal jurisdiction over defendants. See

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800, 802-03 (9th Cir.

2004) (stating that “the plaintiff bears the burden of demonstrating that jurisdiction

is appropriate,” and setting forth test for specific personal jurisdiction).

      AFFIRMED.




                                            2                                   09-15533